Citation Nr: 0118873	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-23 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating for individual 
unemployability based upon service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran, her husband, and son



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1986.  

This matter arises from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran is currently assigned a 30 percent disability 
rating for migraine headaches, and is assigned a 10 percent 
rating for rhinitis.  In addition, a noncompensable 
disability evaluation is in effect for a surgical scar 
resulting from excision of a ganglion cyst on the left hand.  
The veteran has been assigned a combined 40 percent 
disability rating, effective from June 14, 1989.  She 
currently maintains that the severity of her service-
connected migraine headaches is greater than reflected by the 
30 percent evaluation presently assigned.  She also maintains 
that she is unable to obtain or retain gainful employment as 
a result of her service-connected disabilities.  Therefore, 
in addition to an increased rating for migraine headaches, 
the veteran seeks entitlement to TDIU benefits.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA or the Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits, and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligation of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, the veteran's claims for an increased 
rating for her migraine headaches and for entitlement to TDIU 
benefits were received in April 1999.  In connection with her 
claims, she underwent a VA rating examination in June 1999.  
The examiner noted that the veteran suffered from headaches, 
and described the symptoms the veteran reported which were 
associated with those headaches.  However, the examination 
report does not specifically address the criteria for 
evaluating migraine headaches as set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule) at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).  

Under Diagnostic Code 8100, a 10 percent evaluation is 
assigned for characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent 
evaluation is contemplated where there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation, the 
highest rating available under Diagnostic Code 8100, is 
warranted upon a showing of very frequent migraine headaches, 
which are completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  Id.  

The VA rating examiner noted that the veteran experienced 
significant interference in her daily living from her 
multiple disabilities, and offered his opinion that her 
nonservice-connected paranoid schizophrenia contributed to 
most of her functional impairment.  While this opinion is 
helpful in assessing the veteran's claim for entitlement to 
receive TDIU benefits on the basis of her service-connected 
disabilities, it does not include an assessment, based on a 
review of clinical evidence contained in the claims file and 
a clinical examination, as to the severity and frequency of 
the migraine headaches.  

In addition, in her substantive appeal received in October 
2000, and in her personal hearing before the undersigned 
Board Member in March 2001, the veteran indicated that her 
service-connected migraine headaches had increased in 
severity.  At her personal hearing held in March 2001, the 
veteran indicated that the medication prescribed to her for 
her headaches had been increased seven or eight months prior 
to the hearing as her headaches had worsened.  She also 
indicated that over the previous six months, she had had to 
have injections for her headaches six or seven times per 
month.  It is therefore, clear that the veteran is asserting 
that her headaches have increased in severity since she last 
underwent a VA rating examination in June 1999.  The veteran 
did submit additional medical evidence dating from April 1988 
through February 2001, which she claimed would support her 
contentions, and the Board notes that some of those records, 
particularly those which were more recent, which were not 
available for review by the VA rating examiner in June 1999, 
did reflect ongoing treatment for migraine headaches.  

The Board finds that in view of the foregoing, the case 
should be remanded back to the RO in order that the veteran 
can be scheduled to undergo an additional VA rating 
examination which addresses the applicable rating criteria as 
set forth in the Rating Schedule, and which addresses any 
claimed increase in severity.  Afterwards, the RO should 
readjudicate the issues of entitlement to an evaluation in 
excess of 30 percent for migraine headaches, and for 
entitlement to receive TDIU benefits on the basis of the 
available evidence.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran and 
request that she identify any and all 
health care providers who have rendered 
treatment for her service-connected 
migraine headaches.  After securing any 
necessary authorization, the RO should 
obtain any such additional records that 
are not presently associated with the 
claims file.  The RO should also 
determine if the veteran is currently in 
receipt of Social Security Administration 
disability benefits, and if so, all 
pertinent records should be obtained.  If 
no additional treatment records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  It is not 
necessary to obtain duplicate copies of 
clinical treatment or other records 
already associated with the claims file.  

3.  The veteran should be scheduled to 
undergo a VA medical examination, 
conducted by the appropriate specialist, 
to evaluate the severity and frequency of 
her service-connected headaches.  All 
indicated studies and/or tests should be 
conducted.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to review the pertinent rating criteria 
for evaluating migraine headaches, as set 
forth in 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2000), and address that 
criteria in the discussion of the 
severity of the veteran's headaches.  The 
examiner is further requested to review 
pertinent medical evidence as contained 
in the veteran's claims file, 
particularly the report of the June 1999 
rating examination and outpatient 
treatment records, and after conducting a 
clinical examination, should offer an 
opinion as to the degree of severity and 
frequency of the veteran's headaches.  
Specifically, after reviewing the medical 
evidence of record as well as examining 
the veteran, the examiner should comment 
on the absence or presence of very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability due to the 
veteran's service-connected headache 
disability.  The examiner is requested to 
indicate the degree to which the veteran 
experiences functional limitation as a 
result of her migraine headaches, and 
should offer an opinion as to the effect 
of such headaches on the veteran's 
ability to obtain or retain employment.  
The examiner is requested to include a 
complete rationale for all opinions 
expressed in the typewritten examination 
report.  In addition, all opinions 
offered must be reconciled with all other 
pertinent medical opinions of record.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to an evaluation in excess of 
30 percent for the veteran's migraine 
headaches, and for entitlement to TDIU 
benefits on the basis of all available 
evidence.  If the benefits sought are not 
granted, the veteran and her service 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran all due process to 
which she is entitled.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence she desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until she is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



